       Case 1-20-42826-nhl            Doc 68      Filed 04/19/21   Entered 04/19/21 14:40:17




The Kantrow Law Group, PLLC
Proposed Attorneys for Admiral Property Group LLC
6901 Jericho Turnpike, Suite 230
Syosset, New York 11791
516 703 3672
fkantrow@thekantrowlawgroup.com
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
In re:                                                                 Chapter 11
                                                                       Case No. 20-42826-nhl
ADMIRAL PROPERTY GROUP LLC,

                           Debtor.
--------------------------------------------------------------X

         APPLICATION FOR ENTRY OF AN ORDER DIRECTING A HEARING
                          ON AN EXPEDITED BASIS

TO:     HON. NANCY HERSHEY LORD
        UNITED STATES BANKRUPTCY JUDGE

        Admiral Property Group LLC, the debtor (the “Debtor”) in this chapter 11 case, by and

through its proposed attorneys, The Kantrow Law Group, PLLC, respectfully submits this as and

for its application (the “Application”) seeking the entry of an Order directing a hearing on an

expedited basis, and states as follows:

        1.       The Debtor has engaged The Kantrow Law Group, PLLC, as proposed counsel in

this chapter 11 case to replaced Robinson Brog et al which was the Debtor’s counsel pursuant to

an Order of this Court authorizing its retention. On April 16, 2021, the Debtor, by and through its

principal, Peter Evangelista (“Evangelista”), terminated Robinson Brog. A letter was sent to prior

counsel. In addition, Evangelista sent an e-mail to Robinson Brog confirming its termination. In

addition, Robinson Brog was directed to withdraw certain documents pending before the Court.

        2.       The Debtor anticipated that Robinson Brog would comply with its directives.

However, since the directive was issued, Robinson Brog has failed or refused to act in accordance

with its client’s directive.
      Case 1-20-42826-nhl       Doc 68      Filed 04/19/21    Entered 04/19/21 14:40:17




       3.      To be certain that the Debtor is appropriately represented, The Kantrow Law Group

has prepared its application to be retained. The Debtor understands that as a limited liability

company it may only appear before this Court by counsel. Thus, to be certain of a seamless

transition and so as not to prejudice the rights of the Debtor or any other party in this case, the

Debtor seeks to have the application to retain The Kantrow Law Group, PLLC, on an expedited

basis. Currently, the Debtor notes that the next date in this matter is April 27, 2021 at 2:30 p.m.

The Debtor respectfully requests that the Court consider the Debtor’s application to retain The

Kantrow Law Group, PLLC, at that scheduled hearing.

       WHEREFORE, the Debtor respectfully requests that this Honorable Court schedule a

hearing on an expedited basis to consider the application to authorize the Debtor to retain The

Kantrow Law Group, PLLC, together with such other and further relief.


Dated: Syosset, New York
       April 19, 2021

                                             The Kantrow Law Group, PLLC
                                             Proposed Counsel to the Debtor

                                      BY:    S/Fred S. Kantrow
                                             Fred S. Kantrow
                                             6901 Jericho Turnpike, Suite 230
                                             Syosset, New York 11791
                                             516 703 3672
                                             fkantrow@thekantrowlawgroup.com
